,
                                                                                       FILED
                                                                                         JUN 1 5 '011
                              UNITED STATES DISTRICT COURT                         Clerk, U.S. District & Bankruptcy
                              FOR THE DISTRICT OF COLUMBIA                        Courts for the Olstr,ct of (;olumbia




Toni Patricia Irons Burley,                    )
                                               )
       Plaintiff,                              )
                                               )
        v.                                     )
                                               )
                                                       Civil Action No.
                                                                                11 1091.
United States Government et aI.,               )
                                               )
       Defendants.                             )




                                   MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case because the complaint fails to meet the minimal pleading

requirements of Rule 8(a) of the Federal Rules of Civil Procedure.

       Pro se litigants must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch,

656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires

complaints to contain "( 1) a short and plain statement of the grounds for the court's jurisdiction

[and] (2) a short and plain statement of the claim showing that the pleader is entitled to relief."

Fed. R. Civ. P. 8(a); see Ashcroft v. Iqbal, 129 S.Ct. 1937, 1950 (2009); Ciralsky v. CIA, 355

F.3d 661, 668-71 (D.C. Cir. 2004). The Rule 8 standard ensures that defendants receive fair

notice of the claim being asserted so that they can prepare a responsive answer and an adequate

defense and determine whether the doctrine of res judicata applies. Brown v. Califano, 75

F.R.D. 497, 498 (D.D.C. 1977).
       Plaintiff, a resident of Kingston, New York, sues the United States, President Barack

Obama "and administration," and the State of New York. She seeks $60 million "and property

and land back." Compl. at 3. In the complaint, plaintiff mentions fraud, bribery, conspiracy, and

constitutional violations, but she states no coherent facts to provide any notice of a claim. A

separate Order of dismissal accompanies this Memorandum Opinion.




Date June'     ~
             t{J
                                              uni~'




                                                2